Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Authorization for Internet Communication
In the interest of compact prosecution, the Examiner recommends filing a written authorization for Internet communication.  Doing so would permit the USPTO to communicate using Internet e-mail to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet e-mail correspondence.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03.  Authorizations in an Internet e-mail do not have the same effect as filing the form in the record.  

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-8, and 10-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter that was not described in the original specification in such a way as to reasonably convey to one of ordinary skill in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  More specifically, amended claims 1, 11, and 16 recite, inter alia, determining that a second peer involved in the video conference is a secondary peer and creating a modified video stream of the second peer in response to non-satisfaction by the second peer of a threshold associated with a selected number of objects in a peer.  As worded, the recitation suggests the following order of operations: (1) the second peer is first determined to be a secondary peer and then (2) a modified stream is created based on a subsequent comparison of objects in the secondary peer to a threshold.  
To the contrary, the Specification discloses a different order of operations.  First, one or more peers are first “determined to be secondary peers because each of their respective video streams does not reflect a threshold number of users that have been identified by video analysis.”  (¶ 70.)  Second, based on the peers “constituting secondary peers,” the modified video stream is created.  (Id.)    
This rejection could be overcome by amending claims 1, 11, and 16 to recite (1) determining that a second peer involved in the video conference is a secondary peer “in response to non-satisfaction by the second peer of a threshold associated with a selected number of objects in the second peer” and creating a modified video stream of the second peer “in response to the determining the second peer is the secondary peer based on the non-satisfaction by the second peer of the threshold associated with the selected number of objects in second peer.”
Claims 1, 2, 4-8, and 10-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention for the aforementioned reasons.
The relation between “a threshold” of claims 1, 11, and 16 and “a threshold” of claims 2, 12, and 17 is unclear, and it is unclear to which of these two recitations “the threshold” of claims 2, 12, and 17 refers.  	
The relation between creating a modified video stream in claim 1 and “creation of the modified video stream” in claim 21 is unclear.  This could be overcome by amending the latter to read “the creating of the modified video stream,”  

Interview
In the interest of expedited prosecution, the Examiner recommends conducting an interview before filing a response to the instant Office action.  Such an interview would help foster a mutual understanding of the respective positions of the parties and assist in identifying allowable subject matter or issues for appeal.  If the applicant agrees that an interview would be beneficial, please contact the Examiner to schedule one.

Other Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  For example, US 20160343351 relate to prioritized display of visual content in computer presentations (abs.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448